DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The examiner acknowledges the reply, filed on 05/09/2022, in which claims 1-15 were cancelled. New claims 16-41 were added.  Currently, claims 16-41 are pending for examination in this application.

Election/Restrictions
Newly submitted claims 39 and 40 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Newly submitted claims 39-40 and the originally claimed invention are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because connectivity and functionality with an ultrasound generator is not required.  The subcombination has separate utility such as the ability to directly control the timing and frequency of acoustic energy applied through the sonotrode.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 39 and 40 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 29, 34, and 36-38, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 28] The claim recites the limitation of “the blind bore” in the 3rd line of the claim. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, it is interpreted the limitation recites “a blind bore.”
[Claims 29 and 34] The claims recite the limitation of “the bore” in the 2nd line of the claims. There is insufficient antecedent basis for this limitation in the claims. For purposes of examination, it is interpreted the limitations recite “a bore.”
[Claims 36 and 37] The claims both indicate an incorporation of subject matter from cancelled claim 1. Thus, the examiner is unable to determine the metes and bounds of the claims. For purposes of examination, it is interpreted that both claims incorporate the subject matter of the sonotrode as claimed in claim 16.
[Claim 38] The claim is rejected based upon direct dependency from independent claim 37.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 41 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kloz et al. (USPN 3,792,701).
[Claim 41] Kloz teaches a sonotrode (figure 12, item 29), comprising:
a proximal portion (figure 12, items 29b/29a) to be coupled in use to an ultrasound generator (figure 1) (abstract); and
a neck portion (figure 12, items 29c/29d) coupled to one end to the proximal portion (figure 12, items 29b/29a) and terminating at a distal end in flared foot portion (figure 12, item 29e);
wherein acoustic energy from the ultrasound generator is applied in use to a substrate by transmission of ultrasound through the proximal portion (figure 12, items 29b/29a), the neck portion (figure 12, items 29c/29d), and the flared foot portion (figure 12, item 29e) (abstract; column 3, lines 8-14) and
wherein a vibrating column of air within a bore (as shown in figure 12, near annotation of item 29e) in the flared foot portion (figure 12, item 29e) cyclically reduces and increases pressure to provide transdermal delivery of one of therapeutic and cosmetic compounds (abstract; column 3, lines 8-14) (lacking any additional limitations, the examiner interprets the bore taught by Kloz as fully capable of meeting the claimed functional limitations).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16 and 28-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, 13, and 14, of U.S. Patent No. 10,238,849. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of the recited instant application claims are found in the recited patent claims.  For example, all of the elements of claim 16 of the instant application can be found in claim 1 of the patent.  The difference between claim 16 of the instant application and claim 1 of the patent lies in the fact that the patent claim includes more elements and is thus more specific.  Thus, the invention of claim 1 of the patent is in effect a “species” of the "generic” invention of claim 16 of the instant application.  It has been held that the generic invention is anticipated by the species.  See In re Goodman. 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 16 of the instant application is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.

Allowable Subject Matter
Claims 17-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        08/31/2022